* Corpus Juris-Cyc References: Justices of the Peace, 35CJ, p. 786, n. 61; p. 788, n. 5, 10.
This suit involves the question of whether or not the lower court erred in dismissing the suit, appealed from a justice of the peace court, on the ground that the appeal bond was not approved by the justice within the ten days allowed for appeals to the circuit court.
The Federal Credit Company obtained a judgment against the appellant Helton in the justice court. Helton presented an appeal bond to the justice of the peace within the ten days' time allowed in which to appeal, and the justice, upon receiving and examining it, marked it, "Approved," within the ten days' period, but, upon further investigation of the solvency of the sureties on the bond, and after receiving advice as to the solvency of said sureties, the justice, on the next day, decided to disapprove and reject the appeal bond, and thereupon the justice mailed the appeal bond back to counsel for appellant, stating that additional sureties would have to sign the bond before he would accept it; whereupon the appellant had other parties to sign the bond, and returned it, by mail, to the justice, who received and approved it, after the expiration of the ten days allowed by law for appeals. These facts and circumstances developed on the hearing of the motion before the circuit judge to dismiss the appeal from the justice court because of no jurisdiction.
The justice testified, in substance, as related above, and said that the approved the bond at first, and so marked *Page 98 
it, but changed his mind the next day as to the sufficiency of the surety, and that he then erased his approval, and afterwards approved it on a date subsequent to the ten days' time in which an appeal may be taken.
We think the circuit court erred in dismissing the appeal from the justice court, because the appeal bond offered to the justice was accepted and approved by him, and he thereby immediately lost jurisdiction of the case, so far as the appeal was concerned. If the bond was insufficient, or otherwise defective, there was a remedy whereby it could be corrected, or the appeal dismissed by the circuit court. But, when a justice of the peace approves an appeal bond, he cannot, for any reason, change his mind the next day and reject the bond, and, in this way, defeat an appeal to the circuit court. It would be bad policy, as well as error, to permit a justice of the peace to disapprove an appeal bond after he had once accepted and approved it.
The litigant who has filed an appeal bond, which a justice of the peace has approved, and goes his way, may afterwards find out that the justice of the peace has rejected the bond, and there is then no chance for an appeal, because the time has expired. The law does not contemplate that a justice of the peace shall have authority to change his official act of approval of an appeal bond within the ten days allowed for appeal. Winner v.Williams, 82 Miss. 669, 35 So. 308.
The judgment of the lower court is reversed, and the case remanded.
Reversed and remanded. *Page 99